DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vogman (2014/0028100).  Regarding independent claim 15, Vogman teaches a circuit (Figs. 1A and 1B) comprising: a switch (inside 166) including a first input, a second input and an output, the first input of the switch being coupled to a first node (connected to 162) of a first power supply device (160) that is adapted to be coupled to a second node (connected to 172) of a second power supply device (170), the output of the switch to be coupled to a ground; a comparator (Comp inside 110) including a first input, a second input and an output, the first input of the comparator being coupled to the first node, the first input of the comparator being coupled to the first input of the switch and the second input of the comparator being coupled to a reference voltage; and logic circuitry (inside 110) including an input and an output, the input of the logic circuitry being coupled to the output of the comparator, and the output of the logic circuitry being adapted to be coupled to an internal circuit of the first power supply device. ([0019]-[0024] and [0030])

Regarding claim 17, Vogman teaches the first and second nodes are adapted to be coupled to a shared bus (coupled to Vo) between the first power supply device and the second power supply device; and the first power supply device comprises the first FCC and the second power supply device comprises the second FCC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (6,501,196) and Jefferies (2012/0176120).  Regarding independent claim 1, Lo teaches a system (Fig. 4) comprising: a comparator (inside 106) coupled to a node (to the right of 102A) of a first power supply device (Power Source A and 400A) that is adapted to be coupled to a node (to the left of 102B) of a second power supply device (Power Source B and 400B), the nodes of the first and second power supply devices being adapted to be coupled to a shared bus (between 102A and 102B) having a shared bus voltage, the comparator being configured to compare the shared bus voltage to a reference voltage and output a fault alert signal (load status signal) based on the comparison to alert the first power supply device that the second power supply device is experiencing a fault event; and logic circuitry (inside 408) coupled to the comparator.  (Col. 4, lines 3-23; Col. 5, lines 22-31)
Lo fails to explicitly teach the logic circuitry performing the functions claimed.  Jefferies teaches a similar system (Fig. 1A) to that of Lo.  Jefferies teaches logic circuitry (inside 110) coupled to a comparator that compares a bus voltage (131-133) to a reference voltage, the logic circuitry configured to initiate a timer for a time interval (i.e. 8 minutes) in response to receiving the fault alert signal and further configured to determine a type of fault event at a power supply device based on the fault alert signal and a duration of time that has elapsed since initiating the timer.  ([0017], [0018])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Jefferies’ way the logic circuitry determines a (type of) fault event into Lo’s invention, since it involves a mere simple 
Regarding claim 4, Lo teaches the fault alert signal comprising a first state and a second state (PASS and FAIL).  (Col. 5, lines 14-25)  Jefferies teaches the logic circuitry configured to determine the type of fault event by: detecting a state of the fault alert signal; and determining that the power supply device is experiencing a non-thermal fault event in response to detecting that the fault alert signal is in the second state (FAIL) and determining that the timer has not expired (not more than 8 minutes). ([0018])  
Regarding claim 5, Lo teaches the fault alert signal comprising a first state and a second state (FAIL and PASS).  (Col. 5, lines 14-25)  Jefferies also teaches the logic circuitry configured to: determine that the timer has expired after the time interval (8 minutes); detect a state of the fault alert signal in response to determining that the timer has expired (i.e. still FAIL after 8 minutes has expired?); and determine that the power supply device is experiencing a thermal event in response to determining that the timer has expired and detecting that the fault alert signal is in the first state (FAIL). ([0018])
Regarding claims 6 and 7, Lo teaches the logic circuitry configured to cause the first power supply device to change modes of operation from a first/normal mode (during slave status) to a second/stand-by mode (during arbitration) based on the determined type of fault event for the second power supply device. (Col. 5, lines 22-30 and 51-65)
 Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2, 3, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding claims 2, 8, and 18, the systems’ circuit configurations claimed including an FCC being configured to provide a path for current to flow from the shared bus to a ground in response to a fault event signal that indicates a fault event provided from a circuit of a power supply device.  All other claims (3, 9-14, and 19-21) depend upon one of the three claims above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DMP
3-29-2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836